 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEON HAYGOOD,                                     No. 2: 20-cv-2346 KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 21, 2021, plaintiff filed a notice stating that he opted to proceed

19   with his original complaint as to defendants Lizarraga, Covello, Diaz, Toche and Gipson. (ECF

20   No. 11.) In the notice, plaintiff stated that he consented to the dismissal of defendant Newsom

21   without prejudice. (Id.)

22          On April 23, 2021, plaintiff filed a motion to dismiss defendant Newsom. (ECF No. 12.)

23   Plaintiff is informed that defendant Newsom was dismissed from this action pursuant to the April

24   21, 2021 notice. For this reason, plaintiff’s April 23, 2021 motion to dismiss defendant Newsom

25   is denied as unnecessary.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.    Plaintiff’s April 23, 2021 motion to dismiss defendant Newsom is denied as

28                unnecessary;
                                                       1
 1         2. The Clerk of the Court is directed to amend court records to reflect the dismissal of

 2             defendant Newsom pursuant to plaintiff’s April 21, 2021 notice.

 3   Dated: April 29, 2021

 4

 5

 6
     Hay2346.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
